DETAILED ACTION
Applicant’s arguments filed in the reply on December 1, 2020 were received and fully considered. Claims 8, 13, 14, 21, 25, 26, 28, and 29 were amended. Claims 30-34 are new. Claims 11, 12, 23, and 24 were cancelled. The claimed invention is in condition for allowance for the reasons set forth below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 8, and all dependent claims thereof, recites “the first receiving parameter is used to set a first sensitivity of light intensity of the first receiver and includes at least one of a first resistance, a first current, or a first voltage... the second receiving parameter is used to set a second sensitivity of light intensity of the user second receiver and includes at least one of a second resistance, a second current, or a second voltage, wherein the first receiving parameter of the first receiver is different from the second receiving parameter of the second receiver; and the first sensitivity of light intensity of the first receiver is different from the second sensitivity of light intensity of the second receiver; set a correlation coefficient based on the first receiving parameter of the first receiver or the second receiving parameter of the second receiver; identify, according to a signal processing technique, the PPG signal of the subject in the first signal by removing the moving/vibrating signal form the first signal based on the second signal and the correlation coefficient,” which in combination with the rest of the claimed invention is allowable over the prior art of record. The closest teachings to the currently claimed invention were the references applied in the previous office action. However, 
Therefore, claims 8, 9, 13-16, 21, 22, and 25-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791